OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on January 9, 1980. On October 24, 1985, after a jury trial, the respondent was found guilty in the District Court, 203rd *298District, Dallas County, Texas, of two counts of murder, a first degree felony under Texas law, for "knowingly and intentionally causing the deaths” of two persons. The respondent was sentenced to 10 years’ imprisonment and a $10,000 fine on the first count and 10 years’ probation and a $10,000 fine on the second count. The Texas crimes are cognizable as class A-I felonies in New York State (see, Penal Law § 125.25).
Pursuant to Judiciary Law § 90 (4) upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State. Accordingly, the petitioner’s motion is granted. The respondent is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Bracken, Brown and Kooper, JJ., concur.